                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge Philip A. Brimmer

Civil Action No. 18-cv-03357-PAB

CARLI M. STAZICK, f/k/a Carli M. Moran,

       Plaintiff,

v.

STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, d/b/a State Farm
Fire and Casualty Company, State Farm General Insurance, State Farm Insurance,
State Farm Insurance Company, State Farm Insurance Co.

       Defendant.


                                           ORDER


       This matter is before the Court on plaintiff’s second Motion to Remand to State

Court [Docket No. 13].

       Subject matter jurisdiction under 28 U.S.C. § 1332(a) requires diversity of

citizenship between the parties and an amount in controversy exceeding $75,000

(exclusive of interest and costs). Marcus Food Co. v. DiPanfilo, 671 F.3d 1159, 1171

(10th Cir. 2011). The party seeking to assert federal court jurisdiction must

demonstrate that “it is not legally certain that the claim is less than the jurisdictional

amount.” Woodmen of World Life Ins. Soc. v. Manganaro, 342 F.3d 1213, 1216 (10th

Cir. 2003). “The amount claimed by the plaintiff in its complaint generally controls and

alone can be sufficient to support subject matter jurisdiction.” Marcus Food Co., 671

F.3d at 1171 (citing Adams v. Reliant Standard Life Ins. Co., 225 F.3d 1179, 1183 (10th

Cir. 2000)) (internal quotations omitted). Assuming that the party seeking to assert
jurisdiction meets its burden, the other party may challenge that showing. Id. However,

dismissal on amount-in-controversy grounds is generally “warranted only when a

contract limits the possible recovery, when the law limits the amount recoverable, or

when there is an obvious abuse of federal court jurisdiction.” Woodmen of World Life

Ins. Soc., 342 F.3d at 1217. In a case removed from state court, the jurisdictional

amount is determined at time of removal. 14AA Charles Alan Wright & Arthur R. Miller,

Fed. Prac. & Proc. § 3702.4 (4th. ed.).

       Plaintiff argues that remand is required because the amount in controversy is

less than the $75,000 required for this Court to exercise subject matter jurisdiction. See

Docket No. 13 at 2-3, ¶ 5. 28 U.S.C. § 1332(a). In response, defendant states that the

amount in controversy requirement is satisfied because plaintiff filed a civil cover sheet

in the District Court for the City and County of Denver, Colorado indicating that she

sought a monetary judgment over $100,000. See Docket No. 14 at 2, ¶¶ 3-4; Docket

No. 1 at 2-3, ¶ 7. The Tenth Circuit has held that a Colorado civil cover sheet is

adequate notice of the amount in controversy sought by plaintiff. See Paros Props.

LLC v. Colo. Casualty Ins. Co., 835 F.3d 1264, 1272 (10th Cir. 2016). 1 Plaintiff also

filed a settlement offer of $70,000 in state court; however, the offer was obviously not

accepted and, by the time of removal, plaintiff made no agreement to limit the total

       1
          Plaintiff’s motion does not respond to Paros in any way, despite an order by
Magistrate Judge Nina Y. Wang directing plaintiff to do so. See Docket No. 9 (striking
plaintiff’s first Motion to Remand to State Court [Docket No. 8]). All of the cases that
plaintiff cites predate Paros. See Docket No. 13 at 2, ¶ 5 (citing Baker v. Sears
Holdings Corp., 557 F. Supp. 2d 1208 (D. Colo. 2007)); Docket No. 13-2 ( Klein v. State
Farm Mutual Auto. Ins. Cos., No. 08-cv-02257-MSK, Docket No. 8 (Nov. 18, 2008));
Docket No. 13-3 (Warner v. Allstate Ins. Co., No. 09-cv-01895-CMA-KLM, Docket No.
13 (Sept. 9, 2009)).

                                             2
amount of her damages claim. See Docket No. 13 at 2, ¶ 3. 2 Finally, plaintiff’s

complaint seeks two times the amount of the unpaid benefit in damages under Colo.

Rev. Stat. §§ 10-3-1115 and 1116, as well as reasonable attorney’s fees and

noneconomic damages. See Docket No. 1-9 at 5. Under the circumstances, plaintiff

provides no explanation why the amount in controversy would be less than $75,000.

See Woodmen of World Life Ins. Soc., 342 F.3d at 1217. Although plaintiff argues that

“whether the actual value of [the] claim exceeds $75,000 is a matter of pure

speculation,” Docket No. 13 at 3, ¶ 8, plaintiff has represented to the state court that the

amount in controversy is greater than $100,000. See Docket No. 14-2 at 2 (civil cover

sheet signed by counsel); Paros, 835 F.3d at 1272 (“There is no ambiguity in the cover

sheet. And we see no reason not to credit an assertion by an officer of the court on a

matter of significant consequence in the state proceeding. . . .“). As plaintiff fails to

adequately challenge defendant’s representation that the amount in controversy is

satisfied, the Court will deny plaintiff’s second Motion to Remand to State Court [Docket

No. 13]. Therefore, it is

       ORDERED that plaintiff’s second Motion to Remand to State Court [Docket No.

13] is DENIED.




       2
        In fact, plaintiff later refused to limit her claim to less than $75,000. See Docket
No. 14 at 3, ¶ 7.

                                              3
DATED February 8, 2019.

                          BY THE COURT:


                           s/Philip A. Brimmer
                          PHILIP A. BRIMMER
                          United States District Judge




                            4
